Title: From James Madison to George Graham, 4 August 1816
From: Madison, James
To: Graham, George


        
          Dear Sir
          Aug. 4, 1816
        
        I return the letters from Govr. C. &c &c—and from Mr. McKee. If the line between the Cherokees, or rather the U.S. & the Osages, can be ascertained by a resurvey at a moderate & authorized expence, it will be a proper measure in every view. It will be advantageous also, that the boundary of the Cherokees on the South side of the Arkansaw be defined. Shd. the Cherokees be displaced from the lands allotted to them, some other provision will be requisite for them; but it will be better to allot them lands already purchased, than to make further purchases, without some special considerations in favor of the latter alternative. As it will not be long before the

Secy. of war will probably return, the whole subject may await it; the rather as I do not possess here all the information which will be commanded at Washington. The letter from Garrard may go to the files of your office, if worth preserving. Friendly respects
        
          James Madison
        
      